Herbert, J.
1. A municipal corporation may levy a tax on the wages resulting from work and labor performed within its boundaries by a nonresident of that municipal corporation. (Angell v. City of Toledo, 153 OhioSt. 179, 41 O.O. 217, approved and followed.)
2. Municipal corporation “A” may levy a tax on the wages resulting from work and labor performed in municipal corporation “B” by a resident of municipal corporation “A.”
3. No single municipal corporation may levy a tax on income at a greater rate than one per cent without first obtaining prior voter approval. No municipal corporation is deprived of its power to levy a tax on income by reason of any action taken by another municipal corporation. Section 718.01, Revised Code, construed.
4. A resident of one municipal corporation who receives wages as a result of work and labor performed within another municipal corporation may be lawfully taxed on such wages by both municipal corporations. Sections 3 and 7, Article XVIII of the Ohio Constitution.
Judgment reversed.
Taft, C. J., Zimmerman, Matthias, O’Neill, Van Nostran and Brown, JJ., concur.
Van Nostran, J., of the Fifth Appellate District, sitting for Schneider, J.